 IDECISIONS OF NATIONAL. L.ABOR REL.ATIONS BOARDAllen's I.(;.A. Fodliner and United Food and Conm-miercial Workers International Union, Local 227,AFL-CIO?. Case 9 CA 12734 BAugust 14, 1979DECISION AND ORDERB M! MBI RS Jt NKINS, Mt'RPIIY, AND TRULES)ALLOn April 19, 1979, Administrative Law JudgeRalph Winkler issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,2andconclusions3of the Administrative Law Judge and toadopt his recommended Order.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-'The name of the Petitioner, formerly Amalgamated Meat Cutters &Butcher Workmen of North America, Local 227, AFL-CIO, is amended toreflect the change resulting from the merger of Retail Clerks InternationalUnion with Amalgamated Meatcutters and Butcher Workmen of NorthAmerica on June 7, 1979.2 Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950). enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.The amended complaint alleged only Respondent's discharge of em-ployee Adkins and its announcement of improved benefits and sponsorshipand participation in the circulation of a petition withdrawing support fromthe Union to be unfair labor practices. The Administrative Law Judgefound, in that portion of his Decision entitled "Adkins' union role," thatRespondent engaged in other conduct including, inter alia, asking Adkinswhy he supported the Union and statements to him that he would be firedfor "talking union." and that this conduct began in May 1977 and continueduntil Adkins' discharge in July 1978. In the section of his Decision entitled"Concluding findings" the Administrative Law Judge further found that thisconduct was not alleged by the General Counsel to constitute unfair laborpractices because it occurred prior to the 6-month limitation period pre-scribed by Sec. 10(b) of the Act. No exceptions were taken to this finding.However, inasmuch as the charge was filed in July 1978. in view of theAdministrative Law Judge's finding that the conduct noted above occurreduntil the time of Adkins' discharge that same month, it is clear that not all ofthis conduct was outside the 10(b) period. Accordingly, we adopt proijbrma,as to that conduct which occurred within 6 months prior to the filing of thecharge, the Administrative Law Judge's finding that those incidents did notviolate the Act.'We have modified the Administrative Law Judge's notice to conformwith his recommended Order.tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Allen's I.G.A. Foodliner,Morehead, Kentucky, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order, except that the attached noticeis substituted for that of the Administrative LawJudge.APPENDIXNol(ctE To EMPLOYEESPOSTED BY ORDER OF THENAIIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found, aftera hearing, that we have violated the National LaborRelations Act. It has ordered us to post this noticeand to keep the promises that we make in this notice.WE WILL NOT discharge, lay off, or otherwisediscriminate against employees to discourage, orbecause of, union activities.WE WILL NOT grant or promise to grant anyemployment benefits for the purpose of under-mining employees' support for United Food andCommercial Workers International Union,AFL-CIO.WE WILL NOT sponsor any effort or participatein any respect in seeking to cause our employeesto withdraw from the above-named Union.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.WE WILL offer to reinstate Lowell Adkins andmake him whole for earnings lost since his dis-charge.Our employees are free to join or remain membersof United Food and Commercial Workers Interna-tional Union, Local 227. AFL-CIO, or of any otherunion, or not to join or remain members unless suchmembership is required under a lawful contract underthe Labor Management Relations Act.ALLEN'S I.G.A. FOODLINERDECISIONSTATEMENr OF tHE CASERALPH WINKLER Administrative Law Judge: A hearingin this matter was held upon an amended complaint issuedby the General Counsel and an answer filed by Respondent.Upon the entire record in the case. including my observa-tion of witnesses and consideration of briefs. I make thefollowing:244 NLRB No. 252(2 AI.LEN'S I.G.A FOODLINERFINDINS () FA(CT1. THE BUSINESS OF RESPOND)ENIAllen's I.G.A. Foodliner (hereinafter Respondent). aKentucky corporation, operates two retail grocery estab-lishments in Morehead, Kentucky. It meets the Board's ap-plicable jurisdictional standards, and I find that it is anemployer within Section 2(6) and (7) of the National LaborRelations Act, as amended.II. L.ABOR ORGANIZATION INVOLVEDAmalgamated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO, District Local 227 (hereinafterthe Union), is a labor organization within Section 2(5) ofthe Act.III. UNFAIR LABOR PRACTICESIntroductionThe complaint alleges that Respondent violated Section8(a)(1) and (3) of the Act by discharging Lowell Ray Ad-kins and three other employees for union reasons, and thatit also violated Section 8(a)(1) by other specified conduct.At the outset of the hearing the parties entered into a settle-ment agreement resolving the discharge allegations of thethree other employees. The settled allegations were num-bered Case 9-CA- 12734-A: the remaining allegations werenumbered 9-CA- 12734-B. The General Counsel, in joiningin the settlement agreement, reserved a right to adduce anyevidence relevant and material to the remaining allegations.The backdrop of this case is an organizational campaignbegun by the Union in the fall of 1976 among Respondent'sMorehead employees. An election on the Union's represen-tation petition was held on January 20, 1977. The Unionfiled objections to the election which it had lost and. onMarch 25. 1977, a hearing was ordered on some of theobjections. After a hearing the Hearing Officer issued a re-port sustaining the objections and recommending that asecond election be conducted. The Regional Director sus-tained the Hearing Officer's recommendations in a Supple-mental Decision on June 15, 1977, and a second electionwas conducted on August 12, 1977. The Union won thiselection. The Regional Director overruled objections filedby Respondent and issued a Certification of Representativeto the Union on October 18, 1977.On January 19, 1978, Respondent refused the Union'srequest for recognition and bargaining, and the Union fileda refusal-to-bargain charge on January 30, 1978. The Gen-eral Counsel issued a complaint on February 24. 1978, andfiled a Motion for Summary Judgment in that matter onMarch 14. 1978. The Board issued a Decision and Order onJuly 3, 1978, finding that Respondent had violated Section8(aX5) and () by refusing to recognize and bargain withthe Union as statutory bargaining representative. Allen'sI.G.A. Foodliner. 236 NLRB 1342 (1978). The matter isawaiting argument in enforcement proceedings before theUnited States Court of Appeals for the Sixth Circuit (No.78-1447).The 8(a)( 1) allegationsIvan Connolly is one of the Respondent's employees. Onor about May 1978, while the aforementioned refusal-to-bargain case was pending before the Board, Connolly ap-proached employee Paula Henderson during workinghours. He handed her a typed document and asked that sheread it. The typed document was to the effect, according toHenderson's uncontroverted testimony, that "if you wantedthe union to stay out you was supposed to sign it downbelow." Several signatures were on the document at thetime. Henderson testified that she was "really upset" anddid not know whether to sign the document, and that shesought Assistant Manager Harold Chapman's advice aboutthe matter. Chapman said that it would be "wise" to signthe document, and she signed it. One week or so later ('on-nolly approached employee Donna Withrow with the sameor a similar document. According to Withrow. the docu-ment stated that "we, the employees of Allen's IGA, do notwish to have the Amalgamated Meat Cutters represent us,"and some signatures appeared thereon. Withrow refused tosign. A few days later Assistant Manager Wavell DeHartcalled Withrow to his office where he had the documentlying before him. DeHart asked why Withrow had notsigned, and she replied that she did not want anything to dowith it and would wait until after a scheduled store meetingbefore making up her mind. DeHart said that it would be"too late then," and that it would be "better" if she signedat once. Withrow thereupon signed the document.The day after the DeHart-Withrow incident Hubert Al-len convened and addressed a meeting attended by Respon-dent's Morehead employees. Allen announced that he wasgoing to institute a profit sharing plan for employees andraise their wages, and he stated that he would have insti-tuted these changes sooner except that it could have gottenhim into trouble. He "was glad it was all over now." Allentold the employees, and that the changes "could bring us allback together and we would be one big, happy familyagain."Adkins' union roleAdkins, a clerk in the produce department in Respon-dent's west store, became active early on in the union cam-paign. He attended meetings, handed out union cards toother employees, otherwise solicited them to join theUnion, during the period between the elections (January-August 1977), he assisted Union Business Agent MaxStuckwish in arranging organizational meetings, and healso accompanied Union Representative Jerry Averly onorganizational visits to employees' homes. Several monthsafter the second election (August 1977). Adkins was electedshop steward and member of the Union's negotiating com-mittee.Hub Moore became manager of the west store in May1977. some 3 months before the second election. On numer-ous occasions beginning in May 1977 and until Adkin'sdischarge in July 1978, according to Adkin's uncontro-verted testimony, Moore called Adkins aside for privateconversations. On these occasions Moore accused Adkins of"spreading lies" by telling employees he could get themimproved wages and benefits: charged Adkins with "havingmore control over the employees than he Moore] did":203 DECISIONS OF NATIONAL LABOR RELATIONS BOARDasked Adkins why he supported the Union; told Adkinsthat he (Moore), would fire Adkins if he ever caught Adkins"talking union on the job or on company property": andtold Adkins that he (Moore), "had people in that store thatwould tell him [Moore] anything he wanted to know andanything that was happening."Moore had called a meeting the meat and produce de-partment during the period between the elections. He toldthe employees on that occasion that Respondent "had keptquiet long enough," and he announced a new benefit planthat he said Respondent wished to implement but could notdo so at the time because "it might be considered bribery."Adkins inquired from the floor whether the plan was simi-lar to an IGA plan in Louisville. Moore replied that theplans were similar, at least as to time and a half for over-time pay. Challenging Moore's statement at the meetingand asserting that the Louisville plan called for doubleovertime pay, Adkins then produced a copy of the Louis-ville plan to support his assertion concerning the overtimematter.After the ballots were counted on the day of the secondelection Moore came through the produce department andangrily stated to Adkins and two other produce employees,"Well, I guess you all think you have won. Well, you didn'twin. You lost." In the period following the second electionMoore continued to single out Adkins as the principalspokesman for the Union. Moore chided Adkins that thelatter "was costing the people of the store money ... thatthey [Respondent] had a plan that would be improvedbenefits for the employees, but they couldn't put it intoeffect at this time because of the [Union] problem theyhad." Another time, when Moore berated Adkins about aprounion slogan on the wall of the men's restroom and ac-cused Adkins of writing (Adkins denied doing so), Mooretold Adkins that he wanted such matters to stop. On an-other occasion Moore told Adkins that he (Moore), "had ashop steward in Louisville that he had thrown out of hisoffice more times than he could count. But that they finallymade him an Assistant Manager ..." (Adkins, it is re-called, had been elected a shop steward.) Shortly after thesecond election Moore expressed his displeasure to NightManager Billy Snipes (purportedly a supervisor), overSnipes' prounion sympathies. Moore then suddenly in-quired what Snipes and Adkins had been talking about inthe parking lot a few days earlier. Snipes replied that theyhad been discussing the sale of a house. Moore told Snipesthat he (Snipes), would be given another chance to keep hisjob as long as he realized that "you'll have certain peopleyou can talk to and certain people you can't ... you'll haveto watch who you talk to at work here," and that Snipesshould "stay away from the boys in Produce and aroundback."Adkins is terminatedOn April 7, 1978, Store Manager Moore notified Adkinsthat he was being laid off "due to lack of business" andbecause he "rated below" his fellow employees. Adkins hadbeen in Respondent's employ since 1969 and had more se-niority with Respondent than most of the employees re-tained. At the time of his layoff Adkins had been a produceclerk in Respondent's west store for I year, and before thathe had purchased produce and had been a produce truck-driver. Although Respondent did not call Moore as a wit-ness, co-owner Allen testified that some layoffs were neces-sary because of a business decline brought about by a newcompetitor entering the area. Allen testified that Respon-dent laid off Adkins rather than less senior employees be-cause of his comparatively poor "attitude" and work per-formance. Respondent has since hired new clerks in theproduce department, and Allen asserted that Respondentdid not recall Adkins for the same considerations that moti-vated his selection for layoff. Adkins was, in fhct. dis-charged.According to Allen, Adkins "never seemed happy backthere when he was performing his work," and Allen testi-fied that he had notice this unhappiness "mostly in the lastcouple of years." Allen also testified that Adkins engaged in"horseplay" on the job, that he reprimanded Adkins frreading a newspaper on several occasions, and that two orthree times he spoke to Adkins about the latter's body odor.Allen admittedly had never mentioned that purported "un-happiness" to Adkins, and Adkins credibly testified that hehad never been reprimanded or otherwise cautioned thathis work performance was unsatisfactory or below stan-dard. Neither Store Manager Moore nor any other storesupervisor who had daily and immediate contact with Ad-kins on the job was called by Respondent to support Allen'spurported views of Adkins.Allen was asked whether he had consulted with Moore orAssistant Manager Ted Beckman in deciding whom to layoff. Allen replied that he had discussed the matter withthem but could not remember "what the discussion was."When then asked whether Moore and Beckman had madeany recommendations in that connection, Allen replied thatit was he and not they who recommended Adkins' layoff.Respondent called neither Moore nor Beckman to corrobo-rate Allen.Concluding findingsAssuming that Respondent had an economic reason forsome retrenchment, this record preponderantly establishesthat Respondent terminated Adkins because of his unionrole and not for the reasons asserted by it. Respondentplainly considered Adkins the in-house union leader, and itwaged its own campaign of harassment against him becauseof that leadership role. Adkins was a longtime employee,and I find no credible testimony that his performance wasdeficient in any respect, on a comparative basis or on anyother basis.Uncontroverted evidence shows that Respondent contin-ued its efforts to undermine the Union even after theUnion's certification. The undenied conduct of ManagerMoore respecting Adkins and of Assistant Managers Chap-man and Dehart as to the petition in April and May 1978while Respondent was challenging that certification beforethe Board are examples. Without discussing other eviden-tiary support submitted by the General Counsel, I find thatRespondent terminated Adkins to rid itself of the individualit considered to be the principal employee spokesman forthe Union.Respondent does not even claim in its brief that the an-nouncement of increased wages and benefits and its spon-sorship and circulation of the antiunion petition were not204 ALLEN'S I.G.A FOODLINERviolations of the Act. However, it contends that the allega-tions as to those matters are barred by Section 10(b) of theAct. Respondent thus urges that the charge in this matteralleged discriminatory discharges only, and that "no gen-eral 8(a)(1)" violation was alleged (Resp. Br., page 8). The8(a)(1) allegations in the complaint are, Respondent furtherclaims, unrelated to the discharge allegations and thereforeunsupported by a charge.The charge in this matter was served on July 11. 1978. Italleged the discriminatory discharge of Adkins and twoother employees on or about April 7. 1978, and also allegedthat by the discriminatory discharges "and other acts" Re-spondent, in the language of Section 8(a)(1). "has interferedwith, restrained, and coerced employees in the exercise ofthe rights guaranteed in Section 7 of the Act." [Emphasissupplied.] The complaint, issued on August 16, 1978, al-leged the discriminatory discharge of Adkins and threeother employees on April 7, 1978; an amendment to thecomplaint, issued on February 2, 1979, added the ques-tioned 8(a)(1) allegations concerning Chapman's and De-Hart's April 1978 conduct as to the petition and Allen'sMay 1978 conduct as to increased employment benefits.The charge on its face is sufficient to support the allega-tions in question. The 8(a)( ) conduct in question is, more-over, plainly related to Adkin's contemporaneous dis-charge, as together they constitute an effort by Respondentto unseat the Union. For these reasons, I reject Respon-dent's 10(b) contention. See Fremont Hotel, Inc.. 162 NLRB820 (1967); N.L.R.B. v. Braswell Motor Freight Lines. Inc..486 F.2d 743, 745-746 (7th Cir. 1973). However, variousincidents set forth above did occur before the 10(b) periodand are barred by that provision, and it is for that reasonthat the General Counsel did not allege and I do not findunfair labor practices as to them.CONCLUSIONS OF LAW1. Respondent is an employer within Section 2(6) and (7)of the Act.2. The Union is a labor organization within Section 2(5)of the Act.3. Respondent discharged Adkins in violation of Section8(a)(1) and (3) of the Act.4. Respondent further violated Section 8(a)(l) of the Actby announcing improved benefits in order to undermine theUnion and by sponsoring and participating in the circula-tion of a petition withdrawing support from the Union.THE REMEDYHaving found that Respondent has engaged in unfair la-bor practices violative of Section 8(a)( 1) and (3) of the Act.I shall recommend that it cease and desist therefrom andtake certain affirmative action, including reinstating andmaking whole Adkins in order to effectuate the policies ofthe Act. All backpay computations shall be in accordancewith F. W. Woolworth Company. 90 NLRB 289 (1950). andFlorida Steel Corporation, 231 NLRB 651 (1977).'m See, generally, Isis Plumbing & Healing Co., 138 NLRB 716 (1962). en-forcement denied on other grounds 322 F.2d 913 (9th Cir. 1963).The General Counsel requests that interest of 9 percent should beawarded. That, however, is a matter for the Board to decide. and I ammeanwhile bound by its current policyUpon the foregoing findings of fact. conclusions of law.and the entire record, and pursuant to Section 10(c) of theAct. I hereby issue the following recommended:ORDERTThe Respondent. Allen's I.G.A. Foodliner, Morehead.Kentucky, its officers, agents. successors, and assigns. shall:1. Cease and desist from:(a) Laying off, discharging, or otherwise discriminatingagainst employees for activities in behalf of AmalgamatedMeat Cutters and Butcher Workmen of North America.AFL-CIO, or any other union.(b) Sponsoring or participating in the circulation of peti-tions or otherwise engaging in effirts to cause employees towithdraw support from the aforesaid Union.(c) Granting or promising to grant any employmentbenefits for the purpose of undermining employees' supportfor the Amalgamated Meat Cutters.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights guaran-teed under the Act.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Offer to Lowell Ray Adkins reinstatement to his for-mer job or, if that job no longer exists. to a substantiallyequivalent position, without prejudice to his seniority orother rights and privileges, and make him whole as set forthin "The Remedy" section above, for any loss of earningssuffered as a result of the discrimination against him.(b) Preserve and. upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards.personnel records and reports, and all other records neces-sary to analyze the amount of backpay due and the right ofreinstatement under the terms of this Order.(c) Post at its stores in Morehead. Kentucky, copies theattached notice marked "Appendix."' Copies of said notice,on forms provided by the Regional Director for Region 9.after being duly signed by Respondent's authorized repre-sentative, shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that thenotices are not altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region 9, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions. and recommended Order herein shall, as provided in Sec 102.48of the Rules and Regulations, he adopted by the Board and become itsfindings, conclusions. and Order. and all objections thereto shall be deemedwaived for all purposes.3 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "205